 124DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Respondent Union has engaged in and is engaging in unfair laborpractices within themeaning ofSection 8(b)(1)(A) and (2) of the Act.3.The Respondent Company has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8(a)(1), (2), and (3) of the Act.4.The aforesaid unfair labor practices affect commerce within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]United Steelworkers of America,AFL-CIO [Boyles Bros.Drill-ing Company]andInternational Hod Carriers and CommonLaborers Union, Local No. 16,AFL-CIO.Case No. 33-CC-51.March 11, 1959DECISION AND ORDEROn December 31, 1958, Trial Examiner James R. Hemingwayissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had not engaged in the unfair laborpractices alleged in the complaint and recommending that the com-plaint be dismissed in its entirety, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, theGeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn September 22, 1958, International Hod Carriers and Common LaborersUnion, Local No. 16, AFL-CIO, filed a charge against United Steelworkers ofAmerica, AFL-CIO, herein called the Respondent, charging the Respondent withviolation of Section 8 (b) (4) (A) of the Labor Management Relations Act, 61Stat. 136, herein called the Act.On October 17, 1958, the General Counsel oftheNational Labor Relations Board, herein respectively called General Counseland the Board, caused a complaint to issue against the Respondent.TheRespondent received notice of the filing of the charge on September 23, 1958,and duly received copies of the charge, complaint, and notice of hearing.In substance the complaint alleges that on about September 7, 1958, theRespondent engaged in a labor dispute and strike with Boyles Bros. DrillingCompany, herein called Boyles, that Boyles was engaged in construction workfor Phillips Petroleum Company, herein called Phillips, and that, although the123 NLRB No. 20. UNITED STEELWORKERS OF AMERICA,AFL-CIO125Respondent had no dispute with Phillips,itdid on and after September 7, 1958,picket Phillips and,on and after September 9, 1958, order and instruct the employeesof Phillips at certain locations to cease and refuse to work, and that, as a result,said employees of Phillips did cease and refuse to work.Following issuance of the complaint,theRespondent filed with the RegionalDirectormotions for a bill of particulars and to dismiss the complaint, thelattermotion on the ground that the Regional Director had failed to complywith Sections 101.4, 101.7,and 101.8 of the Board'sStatements of Procedure.These motions were referred to the Trial Examiner for ruling.The former wasin part granted and in part denied.Ruling on the latter motion was deferreduntilafter the opening of the hearing.Meanwhile the Respondent filed ananswer in which it denied that it engaged in a labor dispute with and strikeagainst Boyles,admitted that it had no labor dispute with Phillips,and denied theallegations averred as a basis for the issuance of the complaint.Pursuant to notice, a hearing before the Trial Examiner was held at Albuquerque,New Mexico,on November 5 and 6, 1958.At the opening of the hearing,counselfor the Respondent reiterated the aforesaid motion to dismiss, citing and relyingonMadden v. International Organization of Masters,Mates & Pilots of America,Inc.,AFL-CIO,259 F. 2d 297 (C.A. 7). The TrialExaminer denied the motionon the ground that strict compliance with the Board'sStatements of Procedure isnot, in a complaint case before the Board,a jurisdictional requirement.At theclose of the General Counsel's case,the Respondent again moved to dismiss, first,on the grounds previously advanced,and second,for failure of proof to supportthe complaint,but counsel for the Respondent chose to withhold the motion todismiss on the evidence rather than rest without introducing evidence of its ownand submit the case on the General Counsel'sevidence.The renewed motion todismiss on the grounds relied on in its motion made at the opening of the hearingwas denied.A renewal of the same motion at the close of the hearing was againdenied, but ruling was reserved on the motion to dismiss for failure of proof.Thismotion is disposed of by the findings and recommendations herein.At the close of the hearing,the Respondent argued orally on the record and, atthe request of counsel for the Respondent,a time was fixed for the filing of briefs.Within this time as later extended,the Respondent and the General Counsel filedbriefswith the Trial Examiner.From my observation of the witnesses and upon the entire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF BOYLESBoyles, a Utah corporation with its principal office in Salt Lake City, Utah, andwith branch operations in 16 States of the United States,is inthe constructionbusiness.During a representative 12-month period, it has received revenue fromitsoperations of about $5,000,000.During the same period, it has purchased rawmaterials, equipment, or supplies valued at about $2,000,000, of which about$500,000 in value was shipped toit,ininterstate commerce, across State lines.During the same period, it furnished services valued in excess of $100,000 to othercompanies engaged in interstate commerce, said companies during the same periodhaving shipped goods in interstate commerce valued in excess of $50,000, orhaving performed services outside the State or States in which they are located, inexcess of $50,000.It.THE STATUS OF THE RESPONDENTThe Respondentisa labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Inducement of employees of other employers to engagein strikes1.BackgroundBoyles is under contract to sink mine shafts for Phillips in the Ambrosia Lakearea about 20 miles from Grants, New Mexico. Since January 1957, Boyles, inthe performance of this contract, has been engaged in sinking shafts known as theSandstone and the Cliffside shafts on Phillips property.Before August 1958 theRespondent had a collective-bargaining agreement with Boyles for employees onthe aforesaid operations.On August 6, 1958, in the case ofBoyles Bros. Drilling Company,Case No.33-CA-438, Trial Examiner Spencer issued his Intermediate Report,recommending 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Boyles cease and desist from certain unfair labor practices violative of Section8(a)(1) and (2) of the Act and that Boyles withdraw and withhold all recognitionof the Respondent herein as the representative of any of its employees at the siteof the aforementioned operations, unless and until the Respondent should have beencertified by the Board as such representative.Trial Examiner Spencer also recom-mended that Boyles reimburse its employees and former employees at the projectfor any dues and initiation fees deducted from their earnings pursuant to a checkoffprovision in Boyles' agreement with the Respondent and post copies of the noticeattached to the Intermediate Report and Recommended Order.Thereafter Boyles notified the Board of its intention to comply with Spencer'sIntermediateReport and Recommended Order.On August 27, 1958, BobWilliams, Boyles' general superintendent, posted at each of the two shafts, Sand-stone and Cliffside, copies of the notice as recommended by Trial Examiner Spencer,except that the paragraph concerning reimbursement of dues and initiation feeswas omitted.'This notice constituted a withdrawal of recognition of the Re-spondent and a termination of contract relationship.Meanwhile, about August 24, Angelo Verdue, an international representative ofthe Respondent, called Thomas Hughes, an employee of Boyles who was chairmanof the grievance committee at Boyles' operations, and asked him to set up ameeting for August 27.Hughes did so, and a meeting was held in Grants at theappointed time at which Verdue told those present that the Respondent could notrepresent the employees until an election had been held and the Respondent hadbeen certified by the Board.No dues were collected by the Respondent from theemployees previously represented in September nor thereafter so far as the evidenceshows.In the first part of September 1958, Boyles filed a petition for an election andarrangements were made for an election at which the Respondent, the ChargingParty, and another labor organization were to appear on the ballot.On October16 a meeting was held, and the parties arrived at a consent-election agreement withan election set for November 19, 1958. Starting in September, the several unionsengaged in organizational activities at an increased pace.During the period when the Respondent's collective-bargaining agreement withBoyles was extant, certain grievance procedure was provided.Tom Hughes, aBoyles employee, had been chairman of the local grievance committee of theRespondent from the time of its inception in 1957 until the expiration of thecollective-bargaining agreement?It is the General Counsel's position that thisagreement continued to be applied, but, as the agreement contained a union-shopclause and yet no dues were collected by the Respondent in September, and as theagreement provided for carrying grievances, not settled at the local level, to repre-sentatives of the Respondent in Salt Lake City, Utah, and yet this was not resortedto after the end of August, I find no evidence that the agreement was enforced inthesematters.Boyles gave no evidence of recognizing the existence of the agree-ment following the posting of the notice previously mentioned. I find, therefore,that the agreement was not in effect afterAugust 27, 1958.2.The Edsel matterAbout September 1, 1958, Calvin Monk, Boyles' superintendent of shafts, di-rected JohnWilliams, the shift boss at the Sandstone shaft, to put Harry Edsel,a day-shift employee who normally worked above ground, "on the bottom,"3 i.e.,underground.When Williams told him, Edsel protested on the ground that hishealth would be adversely affected by working in the dampness below ground.AsEdsel had heard that Boyles had a full crew on the bottom, he sought an explanationof his ordered transfer from Monk.No explanation is disclosed.Boyles did not,however, immediately insist upon Edsel's going underground but apparently warnedhim that persistence in refusal to take the transfer would result in his discharge.'This omission may have been occasioned by the extended moratorium on the so-calledBrown-Oldsremedy which was not to expire until September 1, 1958. 43 LRRM 49.Board records show full compliance as of -November 7, 1958.2 Others on the grievance committee in August 1958 were Murray Franklin, Jesse Green,Ted Meeker, Bill Bateman, and Charlie Marshall.3 This finding and others in this paragraph are based largely on hearsay testimony, butas the facts here related are collateral to theissues andas the parties appeared to acceptthe testimony on which these findings are based, their acceptance as fact does not affectthe result.The facts are recited purely as background. UNITED STEELWORKERS OF AMERICA, AFL-CIO127Hughes, erstwhile chairman of the grievance committee, having received asecondhand account of the Edsel matter, viewed the threatened discharge of Edselas a step in retrogression because, under the previous collective-bargaining agree-ment between Boyles and the Respondent, men with seniority had job preference,and Edsel had longevity sufficient to have entitled him to choose to keep the jobabove ground.InTrialExaminer Spencer's Intermediate Report appeared thelanguage customarily used in the remedy section where a violation of Section8(a)(2) is found:Nothing herein, however, shall be construed as requiring.[Boyles] tovary wages, hours of employment, rates of pay, or other substantive provi-sions in its relations with . . . [its] employees themselves, which.[it]has established in the performance of said agreement, or the prejudice theassertionby such employees of any rights they may have thereunder.Hughes had seen this passage and he construed Boyles' threat of discharge toEdsel as an attempt to disregard the rights of seniority which the employees hadgained and desired to retain.He therefore went to Superintendent Monk and toldhim that the employees did not expect any gains "in the 60-day [compliance]period" but that they expected Boyles not to change conditions and that, as longas they remained the same, the job would operate smoothly until the electionwas held.During that week, the employees at the Sandstone Shaft discussedthe Edsel matter among themselves.On September 7, 1958, about 1 p.m., Edsel was discharged pursuant to thewarning given him a week earlier.This was 3 hours before the end of his shift.3.The strikeWhen Edselwas goinghome, he stopped and told Hughes of his discharge andthe circumstances of it.Between 3 and 3:30 that afternoon, Hughes walked intothe hoistroom.Two or three employees who had previously heard of Edsel'sdischarge asked Hughes, "What are we gonna do, shut her down?" The hoistmanon the day shift, the one before Hughes' shift, came and Hughes asked him to"flash" the men out of the bottom. It was then about 40 minutes before the endof the shift.Hughes then went through the shop and told the mechanic that"we" were shutting down.When the shift boss, John Williams, appeared, Hughestold him that "we were going to have to shut it down until we got the matterofEdsel settled."Hughes then went to the Boyles office and told GeneralSuperintendent BobWilliams and Monk that the employees were off and thatthey had shut down.4He asked Monk how many men he wanted to pumpwater, an operation needed to keep the shaft from filling with seeping water.AfterMonk had replied, the group moved to the coffee room, where Hughes toldWilliams that there would be no more work until Edsel was replaced with fullpay, and he sought to discuss the matter.Williams replied that he could notnegotiate,5 that he would not negotiate even if he could, and he threatened tofile an unfair labor practice charge and sue.Hughes asked, "Who do you intendto sue, the men?"Williams answered, "You, or anybody."Williams askedHughes if he was shutting the Cliffside shaft down, and Hughes replied that hewas.Williams asked foramantoman the pumps there.TheSandstone em-ployees, except for the pump crew that was left in charge, gathered on theroad until about 4 p.m. I infer that they were waiting for the employees at theCliffside shaft on the day shift to pass at that time as they were leaving on theirway home.A majority of the employees on subsequent shifts at both Sandstoneand Cliffside shafts joined the walkout.On September 8, 1958, at the request of Boyles for a meeting, Hughes, Franklin,Edsel, and an employee named Arnold Allen 6 were present at a meeting at the4General SuperintendentWilliams testified that Murray Franklin (a member of thegrievance committee before the nullification of the Respondent's contract),who worked atthe Cliffside shaft, was with Hughes.Hughes did not mention Franklin's presence in histestimony but testified that the crew at the Cliffside shaft finished the shift.The testi-mony of Williams and Hughes is not necessarily inconsistent.Franklin could have workedon the swing shift, like Hughes, and have learned of Edsel's discharge in the same manner.s At this 'time,Williams apparently assumed that Hughes was representing the Respond-ent, although no mention was made of the Respondent by either Hughes or Williams in,their conversation.eEdsel was the dischargee,Hughes and Franklin had been on the grievance committeewhen there was a contract,but there is no evidence that Allen had ever had any positionunder the Respondent. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDFranciscanMotel in Grants at which Superintendent Williams and others repre-sented that Company.Hughes told the Boyles representatives that the employeesdid not have any representation (i.e., union representation) and that they feltthat Boyles was trying to take away their gains, inferentially, those acquired as aresult of the collective-bargaining agreement which had been nullified on August27.Presumably Williams understood at this time, if not before, that Hughes andthe other employees were acting as representatives of the employees and werenot purporting to act as representatives of the Respondent, for Williams testifiedwith reference to his conversation with Hughes on September 7 that he learnedthis fact "later," and it was at the meeting on September 8 that this appearedto have been brought out.Thismeeting and subsequent meetings through theweek prior to Friday, September 12, were ineffective.During the day of September 8, Hughes made arrangements for a meeting ofBoyles employees for that night at the Community Center in Grants and noticethereof was spread by word of mouth.Hughes testified that he announced thatitwas to be a meeting of employees and not a union meeting, but some peoplejumped to the conclusion that it was a union meeting.Because some of theemployees did not understand the significance and effect of the notice which hadbeen posted on August 27 in compliance with Trial Examiner Spencer's recom-mended order, according to Hughes, he invited International Representative GeorgeHaycock of the Respondent to come and explain the notice so that the employeeswould understand that they were not being represented by the Respondent.Themeeting was attended by 30 or 40 employees that night. It was a rather informalmeeting, however, and some employees left before the meeting ended.Hughespresided and told the employees the circumstances of the Edsel discharge andwhy he thought it was unjust.He then mentioned the posted notice and said thatthere was no contract as far as the Respondent was concerned and that becausethere was no contract the employees would have to stick together and get Edselback to work.One employee suggested that the matter should be arbitrated andthatmeanwhile they should all go back to work.Another, identified by thewitness Ernest Wright as a shift boss (i.e., foreman), remarked that, if there wasno picket line, "we're gonna man that job." Sometime after the meeting started,Haycock came in and made a brief statement, explaining the fact that theRespondent was not the bargaining agent for the employees and that it couldnot negotiate a contract until after the election and until certified by the Board.7When he finished his statement, Haycock left the meeting, which continued withfurther discussion and wound up with a vote to post pickets, the pickets to serveon a voluntary basis.4.The picket-line activitiesAbout 10:30 p.m., after the meeting on September 8, pickets were posted at theend of the County Line Road where that road ended at a cattle guard at theentrance to the Phillips property on which the Sandstone and Cliffside shafts werelocated.Approaching this property by the County Line Road from the directionofGrants, one would pass the entrance to the Phillips Anna Lee Mine, wherePhillips employees worked, a short distance before reaching the aforesaid cattleguard.Employees of Phillips were not, therefore, required to pass the picketsat their location.The pickets remained that night until after the time thegraveyard shift would have gone to work.The pickets numbered about 20 andallwere Boyles employees.General SuperintendentWilliams identified one as aPhillips employee, a man by the name of Stanley Ontis.However, Ontis, aPhillipsmechanic leadman, testified that as of September 7 he was transferred tothe area of the Sandstone and Cliffside shafts for maintenance purposes (pre-sumably because the Boyles mechanic would be on strike) and to see that Boylesproperly maintained Phillips machinery which it was using.The so-called picketsdid not carry signs that night and Williams did not testify as to how he identifiedOntis as a picket. It does not appear for certain that he was actually acting asa picket.As Ontis passed the pickets and went to work during that week, he may,Witnesses for the General Counsel quoted Haycock as saying, "If we're gonna winthis,we gotta stay together," and also as saying "that Edsel had a lot of seniority andwe had to stick together to get him back on and to stick together to get a new contract."Such witnesses testified that Haycock was at the meeting, without disclosing that he wasnot at the full meeting.They also testified that Hughes spoke of staying out on strikeuntil they had a contract.Hughes denied this.The testimony of the witnesses for theGeneral Counsel disclosed a fragmentary and imperfect memory. I credit Hughes' testi-mony, and base my findings as to this meeting mainly on his testimony. UNITED STEELWORKERS OF AMERICA, AFL-CIO]29well have been merely stopping to chat with the pickets as he was going to orleaving work on the night of the 8th.But if he did picket, he apparently didnot, before the night of September 10 at least, cease working for his employerin order to do so.Picketswere at the same place on Tuesday, September 9, most of the day,but sometime before 11 p.m. they moved to the junction of Ambrosia Road andtheCounty Line Road where there was a restaurant called Chuck and Anne'sCafe.Neither the reason for the move nor the time they remained there appears.A couple of small signs were held by pickets, bearing the single word "Pickets."This was at a spot where Phillips employees were likely to pass on their way towork.However, Phillips employees worked that night as usual although theywere represented by the Respondent.Whether or not the pickets remained atChuck and Anne's until 12 midnight, when the Phillips swing shift would beleaving and the graveyard shift would be starting, does not appear, but theymoved back to the aforesaid cattle guard again and were there when Williamsnext saw them at about 2:15 a.m. on September 10. Except for a part of theday of September 10, picketing continued until September 12, although onSeptember 11 and 12, when they were joined by Phillips employees, they werestationed at locations nearer to the direction of Grants than before.The record is not altogether clear as to the date or time of day, but I find,on all the evidence, that it was shortly before noon on September 9,8 whenRespondent's International Representative Haycock, together with other contractnegotiators on their way to a contract negotiating meeting with Phillips at theAnna Lee Mine, drove up to a point between the entrance to that mine and a pointnear the picket line in the vicinity of the aforementioned cattle guard.There,Haycock relayed to Hughes a message which he had been requested in Grantsto deliver to him.The substance of this message was that Boyle's attorney,AlbertUssery, had requested a meeting in Albuquerque at 2 p.m. on September10 and that he had requested that Edsel be present.At this time, a car containingsome representatives of the Charging Party, which was also attempting toorganize Boyles employees and which was to be on the ballot at the electionlater held, was present.Haycock walked up to this car and shook hands andspoke a few words to the occupants.One witness called by the General Counselon rebuttal, Peter Baldwin, who was in this car, testified that one of the otheroccupants of the car he was in, Gardner McCoy, asked Haycock, "Well, how isyour strike going?" and that Haycock had replied, " `Fine' or words to thateffect."On cross-examination, Baldwin testified that ArthurMullet,a staffrepresentative of the Respondent, was at that location at the time of this conversa-tion but had walked back toward the group of pickets, about 25 to 50 feet fromthe car.He also testified that Haycock had said he was in negotiations withPhillips.Haycock did not testify, but Mullet testified that he had left the Grantsarea on the morning of September 7 and went to Salt Lake City and was thereon September 9; and he denied having been on the picket line at any time.Although Haycock was not called to deny Baldwin's testimony (for what reasondoes not appear), I am not disposed to credit Baldwin's testimony regardingHaycock's answer to McCoy's question. It appears to me extremely improbablethatHaycock would ingenuously have acknowledged sponsorship of the strikeof Boyles employees (even if Respondent had in fact sponsored it) to representa-tives of the labor organization that had filed the charge which resulted in TrialExaminer Spencer's recommendation that Boyles withhold recognition from theRespondent.Baldwin's powers of observation were shown not to be infallible,and his quotation of Haycock's reply as " `Fine' or words to that effect" definitelyindicates a vague memory.Furthermore, Jesse Green, a picket during the Boyleswalkout, testified that about 9 a.m., which would place the time as before Hay-cock's arrival,McCoy stopped at the picket line and Green went up to the carto speak with him.He testified credibly that McCoy asked, "What Steelworkersauthorized this strike?" and that he had replied that it was not a strike but was awalkout of Boyles employees only. I find that McCoy knew before he talkedwithHaycock that the walkout was not claimed to be a Respondent-sponsoredstrike.On all the evidence, I find that, if McCoy asked the question which8Part of the uncertainty as to date arises from the fact that, although Hughes admittedthe related incident, he answered negatively when asked, "Was Haycock on the picket lineon September 9?" I am convinced that Hughes, whose testimony I credit, understoodthis question to mean, "Did Haycock participate in the picketing on September 9?"rather than, "Was Haycock at the location of the picketing on September 9?"508889-60-vol. 123-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaldwin testified he asked Haycock, Haycock did not answer as testified byBaldwin.The record does not disclose who requested Haycock to convey themessage which he delivered to Hughes, whether Ussery or someone else.About seven or eight pickets were at the cattle guard at the end of theCounty Line Road about 2:30 p.m. on September 10, when a car drove upcontaining three of Boyles' foremen, their master mechanic, and two Boylesemployees.According to Arthur Holtz, a Boyles mechanic who was one of thepickets, the car proceeded about 50 feet beyond the picket line and stopped.At that point, the occupants of the car, or most of them, got out and walkedback.Foreman John Williams approached the pickets and commented that theemployees were only hurting themselves and that the dispute should be submittedtoan arbitrator.9Holtz explained that a meeting was then going on inAlbuquerque and that they should wait and see what the outcome of that was.Williams said that the strike was illegal and that the pickets should either "work,go home, or else."Holtz asked, "Or else what?" Williams replied, "Or fight."Holtz offered to fight Williams alone, but Williams' group indicated that theyallwould fight.The pickets decided to go home and did.That night HoltztoldHughes about the incident.The following day, the pickets were out in larger numbers and were joinedby Phillips employees, who had walked out on the night of September 10 ashereinafter related.Pickets remained at various locations thereafter, includingapproaches that might be used by employees of Phillips, until the end of theweek when the dispute was settled by arbitration.5.The Phillips walkout and succeeding eventsIn August 1958, the Respondent was certified as the collective-bargaining repre-sentative for Phillips employees, and the first negotiating meeting was held onSeptember 9.Before this meeting, Horrie, the local representative of the Re-spondent, had given Phillips' assistant superintendent, Gerald Karr, the names ofthe negotiating-grievance committee.Named as chairman of the committee wasBillSherleywho worked on the swing shift as a conveyor-chain operator, theconveyor being the means of conveying the muck from the skip to the hopper.During the first half of the swing shift, Edgar Staples, the shift foreman, wasnotified by his superintendent that a strike was anticipated and to be preparedand let the latter know when it took place. Just after the midshift lunch period,a Phillips engineer at the Sandstone project who was a management representative,came to Staples to see about borrowing a pump, the one at the Sandstoneshaft having broken down.Two Phillips employees entered the Anna Lee Mineto remove a pump. Just after the pump was brought out, the men in the mineall came out and went toward the change room. Staples asked what was goingon and one of the employees told Staples that they were going to help their"brothers."Sherley asked Staples to speak to the men to see if he could notkeep them on the job. Staples replied that he thought Sherley should talk tothem.When the men went to the change room, Staples called the superintendent,who told him to get the company rule book and read it to them. Staples got thebook and read to the employees the section concerning disciplinary action forleaving the job without having been properly relieved.Some of the men wantedto return to work while others were of a mind to leave. Staples chose not tolet only part of the shift work and told all who had not already left that no oneshould remain except the men he had asked to remain for maintenance. It wasclose to 10 p.m. when the crew left.On Thursday, September 11, the other shiftsof Phillips employees joined the walkout.The General Counsel adduced some inconclusive evidence concerning the factthat Sherley had, after the lunch period, in response to a message received thathe was to call a certain number, made a telephone call to Grants, that he hadlater used the intermine telephone twice, and that shortly after his last use ofthe intermine telephone, the men came up from the mine.The first time Sherleyused the intermine telephone, Staples picked up the receiver of an extensionwhen the bell rang and he heard Sherley ask the party he was speaking with when9 This finding is based on the rather sketchy testimony of the witness John Cranshaw,an employee who had come in the car with Williams, which appeared to be fairly accurateas far as it went. I infer that Williams meant that, by staying out on strike, theemployees were losing wages and that they should submit the matter to arbitration andmeanwhile return to work. UNITED STEELWORKERS OF AMERICA, AFL-CIO131he was going to send out more muck. Later, Staples saw Sherley with thetelephone in his hand and went to the extension to listen in but he heard noconversation.On Thursday, September 11, about 8 a.m., management representatives ofPhillipsmet with the members of the negotiating committee in the mill officebuilding in an effort to get the men back to work.1°Karr said that the company(Phillips)did not know why the men had walked off the job and asked why.Sherley said that there was no problem between Phillips and its employees butthat the employees in effect resented the fact that the men on the Boyles picketline had been run off in a high-handed manner the day before.Karr asked if themembers of the committee represented the employees.They replied that theydid but that this was not a union-called strike-that this was a spontaneouswalkout in sympathy over the Boyles dispute.Either at thismeeting or in alater conversation on the same day, Sherley told Karr that, in addition to the.aforementioned picket-line incident, the employees had walked out at Phillipsbecause they did not like the fact that Phillips employees were moving a pumpfor installation at the Boyles Sandstone shaft.The Phillips representativesattempted to confine the area of the dispute and to get its own employees backon the job.However, despite their efforts and a further meeting on the morningof September 12, the employees did not return to Phillips until information hadbeen received later that day that Boyles and its employees had agreed to anarbitrationof the Edsel matter.Then the men on the 4 o'clock shift onSeptember 12 returned to work.Boyles employees did not return to work untilthe beginningof the next week.Concluding FindingsThe complaint charges that the Respondent had engagedin a strike againstBoyles andin addition had ordered and instructed employees of Phillipsto ceaseand refuse to work.With respect to the strike or walkout at Boyles, the only evidence that thewalkout was Respondent inspired is the fact that Haycock spoke at the September8meeting of employees which was held after the walkout and at which therewas a vote taken to put up a picket line, that on September 9 Haycock conveyeda message from Boyles' attorney to Hughes when Hughes was at the picketline, andthatmost of the employees who were acting as representatives for thestrikingBoyles employees had been members of the Respondent's grievancecommittee during thetime whenBoyles and the Respondent had had a contract.On the record it cannot be found that Haycock was informed that the meetingof employees on September 8 was a meeting of union employees only or thathe knew that at that meeting a vote was to be taken to put up a picket line.From the fact that at least one foreman was present at the meeting, and thefact that some of the employees present were not favorable to the Respondent, Iconclude that the meeting was not limited to employees who were, or had been,members of the Respondent.The evidence discloses that Haycock came into thismeeting, which had been announced to be a meeting of employees,not a unionmeeting,madehis brief speech, and left without waiting to hear anything elsethat transpired at the meeting.The evidence that Haycock conveyed to Hughesamessageemanating from Ussery when Haycock was en route from Grants tothe Phillipsmine, is notan act warranting any inference that the Respondent wassponsoringthe Boyles walkout.It is fairly evident that the principals in the walkout at Boyles were employeeswho were favorable to the Respondent and who apparently hopedagain tohavetheRespondent represent them in collective bargaining.But at the timethey acted, the employees were not in fact being represented by the Respondent.The leaders of the walkout had no actual authority to represent the Respondent.They were not even paying dues as members of the Respondent as far as appears.The General Counsel adduced evidence that Hughes was reputed to be the local11On direct examination Gerald Karr, assistant superintendent, mine-milling departmentof Phillips, named those who were present at the first negotiating meeting on September 9.This included Haycock and George Wilde, a staff representative of the Respondent, andthe members of the negotiating committee.Then in response to a leading question as towhether the Phillips representatives met with the same men on Thursday morning,September 11, Karr answered affirmatively.Karr's later testimony does not mention thepresence of Haycock or Wilde at this meeting, and the testimony of Jess Lester, a memberof the committee, indicates that only the men on the negotiating committee were presentin behalf of the employees and that Haycock and Wilde actually were not present. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDleader of the Respondent and that, with one or two exceptions,themen whoconducted negotiations with Boyles on the Edsel matter through the week ofSeptember 8 to 12 had been members of the Respondent'sgrievance committeewhen the Respondent had been acting as collective-bargaining representative forBoyles' employees.That these men had formerly acted as a grievance committeein the past is not enough from which to infer that they had been clothed by theRespondent with authority to call a strike on its behalf.Even if there were stilla contract and they were authorized by the Respondent to act as a grievancecommittee,which in fact they were not, I am not satisfied that their authoritywould have extended to calling a strike on behalf of the Respondent.On theevidence as it stands,I infer that Hughes was a natural leader of the men, onetowhom all looked for leadership,and that he would have been so regardedby the employees even if the Respondent had never represented the Boylesemployees.The fact that he and others active in the Edsel dispute had anaffinity for the Respondent rather than some other union falls far short ofestablishing that they were authorized to bind the Respondent by their acts.According to Superintendent Williams, he dealt with Hughes only as an employeerepresentative and not as a representative of the Respondent in negotiations on the-Edsel dispute.On all the evidence I find that the Respondent is not chargeablewith the acts of the leaders of the walkout at Boyles.With respect to the walkout at Phillips,there is no direct evidence that theRespondent ordered or directed the employees to walk out. In response to a_request for a bill of particulars naming the representatives of the Respondent whohad ordered the employees at Phillips to cease working,theGeneral Counselnamed the employee members of the negotiating committee.He did not name-any international representatives or other officials of the Respondent.The mem-bers of the committee, although assuming to act for the striking Phillips employees,assured the Phillipsmanagement representatives that the Respondent was notinvolved in the walkout.Iam not satisfied that the walkout at Phillips was as spontaneous as theevidence for the Respondent sought to establish.The Respondent'sposition is-that the removal of the pump from the Phillips mine sparked the walkout,.although the abuse of the pickets on the Boyles picket line had aroused the ire.of the Phillips employees and constituted an underlying cause of their walkout.However, it appears that the Phillips superintendent had information that there'might be a walkout before the pump incident occurred,and therefore it maybe inferred that the possibility of a walkout that night existed in advance of the-midperiod of the swing shift.This does not, however, establish that the walkout-was planned before the swing shift came on the job, let alone that it was planned by-the Respondent.The rather nebulous evidence concerning telephone calls made by Sherley-before the walkout may create a germ of a suspicion but the only utterance of'Sherley actually overheard was one connected with Phillips'business.He is notconnected with the walkout by any substantial evidence.Such evidence fails to,prove that he either received orders from the Respondent in a telephone call or-that he, himself, called out the men.I infer that the employees first off the-job at Phillips on September 10 were members of the Respondent.This would'explainwhy they were incensed by the picket-line incident in which Boyles"management representatives dispersed the pickets with threats of force.Theyundoubtedly knew that the leaders of the Boyles walkout were advocates ofrepresentation by the Respondent.However,the fact that employees at both.,Phillips and Boyles had a common interest and a desire to be represented by the:Respondent is insufficient to charge the Respondent with responsibility for their acts..Iconclude and find that the allegations of the complaint have not been,sustained by the evidence.Upon the basis of the foregoing findings of fact and upon the entire record:in the case,Imake the following:CONCLUSIONS OF LAW1.TheRespondent is a labor organization within the meaning of Section 2(5)'of the Act.2.Boyles Bros.Drilling Company is engaged in commerce within the meaning'of Section 2(6) and(7) of the Act.3.TheRespondent has not engaged in unfair labor practices within the meaning.of Section8(b) (4) (A)of the Act.[Recommendations omitted from publication.]